DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the closest prior art, Dong et al. (US 2019/0244378), previously cited, teaches:
A system comprising:
a vehicle capable of semi-autonomous or autonomous operation (Dong: Fig 1: vehicle 105 capable of autonomous modes; [0026]); 
a plurality of forward-facing cameras coupled to the vehicle and configured to have a field of view in front of the vehicle (Dong: Fig 1: three front cameras 112; [0014]; [0027]; [0046]), at least three forward-facing cameras of the plurality of forward-facing cameras having different focal lengths (Dong: focal length varying between cameras);
a right-side camera coupled to a right side of the vehicle, the right-side camera configured to have a field of view to a right of the vehicle (Dong: Fig 1: right side camera 112; [0014]; [0027]); and


Dong fails to teach:
at least two backward-facing cameras coupled to the vehicle and configured to have a field of view behind the vehicle, the at least two backward-facing cameras having a focal length that is same as a focal length of one of the at least three forward-facing cameras.

A thorough prior art search was conducted in the instant application.  No prior art was found that anticipates or renders obvious the combination of claim elements as presented, especially this last limitation not taught by Dong.  

Regarding claim 8, the closest prior art, Dong et al. (US 2019/0244378) in view of Mays (US 2018/0052463), previously cited, teaches:
A system comprising:
a vehicle capable of semi-autonomous or autonomous operation (Dong: Fig 1: vehicle 105 capable of autonomous modes; [0026]); 
a plurality of forward-facing cameras coupled to the vehicle and configured to have a field of view in front of the vehicle (Dong: Fig 1: three front cameras 112; [0014]; [0027]; [0046]), at least three forward-facing cameras of the plurality 
a right-side camera coupled to a right side of the vehicle, the right-side camera configured to have a field of view to a right of the vehicle (Dong: Fig 1: right side camera 112; [0014]; [0027]); and
a left-side camera coupled to a left side of the vehicle, the left-side camera configured to have a field of view to a left of the vehicle (Dong: Fig 1: left side camera 112; [0014]; [0027]).

Dong fails to teach:
	a tractor capable of semi-autonomous or autonomous operation, the tractor coupled to a semi-trailer;
a plurality of cameras coupled to one of the tractor or the semi-trailer;

Mays teaches:
a tractor capable of semi-autonomous or autonomous operation, the tractor coupled to a semi-trailer (Mays: Fig 1: tractor 110 and trailer 120 are part of autonomous vehicle 100; [0018]);
a plurality of cameras coupled to one of the tractor or the semi-trailer (Mays: [0019]: trailer includes cameras; [0029]: front, side and rear detection using various cameras facing different directions; paired cameras in the same direction);

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Mays with Dong.  Using cameras on an autonomous truck in Mays would benefit the Dong teachings by expanding marketability as well as increasing road safety.  Additionally, this is the application of a known technique, using cameras on an autonomous truck, to a known device ready for improvement, the Dong device, to yield predictable results.  

However, Dong in view of Mays fails to teach:
at least two backward-facing cameras coupled to the tractor and configured to have a field of view behind the tractor, the at least two backward-facing cameras having a focal length that is same as a focal length of one of the at least three forward-facing cameras.

A thorough prior art search was conducted in the instant application.  No prior art was found that anticipates or renders obvious the combination of claim elements as presented, especially this last limitation not taught by Dong in view of Mays.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 




/JAMES M PONTIUS/Primary Examiner, Art Unit 2488